Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for lacking sufficient antecedent basis.
Claim 8 recites the limitation "the bowl upper peripheral support shelf".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 10, 29, 30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,058,214 (Mancuso hereinafter) in view of US Patent No. 6,129,232 (Williams hereinafter).
In re claim 7, with reference to the Figs. noted above, Mancuso in view of Williams disclose: A thermoformed container (molded polystyrene, column 2 line 20, and column 3, lines 1-4) comprising: a bowl (10) having a central cavity formed by one or more walls that meet in at least one bowl vent corner and at least one bowl support corner (See fig. 5 below); a tray having a central portion having one or more edges, at least one edge having a tray cutout corner (at 26) and at least one edge having a tray support corner; wherein the tray is mountable on the bowl in a first orientation with the tray cutout corner positioned adjacent to the bowl vent corner (26 over 24) and with the tray support corner positioned adjacent to the bowl support corner, thereby forming a vented container (see fig. 2); and wherein the tray is mountable on the bowl in a second orientation with the tray cutout corner positioned adjacent to the bowl support corner and with the tray support corner positioned adjacent to the bowl vent corner, thereby forming a substantially sealed container (column 2, lines 33-49).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bowl Support corner)][AltContent: textbox (Bowl Rim Inner Wall Bump)][AltContent: arrow][AltContent: textbox (Bowl Wall)][AltContent: arrow][AltContent: textbox (Bowl Vent corner)][AltContent: arrow][AltContent: textbox (Bowl Lower Peripheral Support Shelf)][AltContent: textbox (Bowl Rim Top Surface)]
    PNG
    media_image1.png
    341
    471
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Tray Edge Top Surface)][AltContent: arrow][AltContent: textbox (Tray Support corner)][AltContent: textbox (Tray Outside Flange)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tray Edge Support Portion)] 
    PNG
    media_image2.png
    252
    474
    media_image2.png
    Greyscale

Mancuso fails to disclose wherein the tray bearing at least one fixings cavity.
However, with reference to Figs. 5A and 5B, Williams discloses a pizza container wherein a tray (28) includes a cavity (34) for holding food accessories. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tray of Mancuso to have included a cavity as taught by Williams for the purposes of facilitating stable and convenient transportation of the bowl and any associated meal accessory (Williams column 4, lines 30-34).
In re claim 8, with reference to the Figs. noted above, Mancuso in view of Williams disclose the claimed invention including wherein the tray has a tray outside flange, and wherein the bowl has a bowl rim top surface, and a bowl inner wall extending from the bowl rim top surface to the bowl upper peripheral support shelf, wherein the bowl inner wall bears one or more bowl rim inner wall bumps, and wherein the tray outside flange is nested between at least one bowl rim inner wall bump, at least a portion of the bowl inner wall, and at least a portion of the bowl upper peripheral support shelf when the tray is mounted on the bowl in the first orientation (see Fig. 2, Portion 20 ends up being bounded by the bump, wall and shelf of the bowl).
In re claim 10, with reference to the Figs. noted above, Mancuso in view of Williams disclose the claimed invention except wherein the tray includes at least one dressing cavity.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the fixings cavity taught by Williams on the tray of Mancuso, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, paragraph 0071 (“…a greater or fewer number of compartments could be used”), applicant has not disclosed any criticality for the claimed limitations.
In re claim 29, with reference to the Figs. noted above, Mancuso in view of Williams disclose: A thermoformed container comprising: a bowl having a central cavity formed by one or more walls that meet in at least one bowl vent corner and at least one bowl support corner; a tray having a central portion bearing at least one fixings cavity and having one or more edges that meet at a tray cutout corner and tray support corner  (see Fig. 5 above); wherein the tray is mountable on the bowl in a first orientation with the tray cutout corner positioned adjacent to the bowl vent corner and with the tray support corner positioned adjacent to the bowl support corner, thereby forming a vented container; and wherein the tray is mountable on the bowl in a second orientation with the tray cutout corner positioned adjacent to the bowl support corner and with the tray support corner positioned adjacent to the bowl vent corner, thereby forming a substantially sealed container (as in re claim 7 above).
In re claim 30, with reference to the Figs. noted above, Mancuso in view of Williams disclose the claimed invention including wherein the tray has a tray outside flange, and wherein the bowl has a bowl rim top surface, and a bowl inner wall extending from the bowl rim top surface to a bowl upper peripheral support shelf, wherein the bowl inner wall bears one or more bowl rim inner wall bumps, and wherein the tray outside flange is nested between at least one bowl rim inner wall bump, at least a portion of the bowl inner wall, and at least a portion of the bowl upper peripheral support shelf when the tray is mounted on the bowl in the first orientation (as in re claim 8 above).
In re claim 32, with reference to the Figs. noted above, Mancuso in view of Williams disclose the claimed invention including wherein the tray includes at least one dressing cavity (as in re claim 10 above).

In re claim 33, with reference to the Figs. noted above, Mancuso in view of Williams disclose A thermoformed container comprising: a bowl having a central cavity formed by one or more walls (as in re claim 7 above), at least one wall having a bowl side support protrusion (“bowl support corner” in Fig. 1 above) and a bowl side vent section (“bowl vent corner” in Fig. 1 above); a tray having a central portion bearing at least one fixings cavity (as modified in view of Williams in re claim 7 above) and having one or more edges, at least one edge having a tray side cutout (26) and a tray edge support portion (20); wherein the tray is mountable on the bowl in a first orientation with the tray side cutout positioned adjacent to the bowl side vent section and with the tray edge support portion positioned adjacent to the bowl side support protrusion, thereby forming a vented container; and wherein the tray is mountable on the bowl in a second orientation reached by inverting the tray from the first orientation relative to the bowl with the tray side cutout positioned adjacent to the bowl side support protrusion and with the tray edge support portion positioned adjacent to the bowl side vent section, thereby forming a substantially sealed container (rotating over dotted line, see Fig. 3 above).
In re claim 34, with reference to the Figs. noted above, Mancuso in view of Williams disclose the claimed invention including wherein the tray includes at least one dressing cavity (as in re claim 10 above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, 12, 31, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, and 6 of U.S. Patent No. 11,412,896 (to Fager). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1 and 3 claim the subject matter of application claims 33 and 34, and patent claims 4, 5, and 6 claim the subject matter of application claims 9, 11, and 12, and patent claim 31 claims the subject matter of application claim 31.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T KIRSCH/           Primary Examiner, Art Unit 3733